

114 S669 IS: Iran Congressional Oversight Act of 2015
U.S. Senate
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 669IN THE SENATE OF THE UNITED STATESMarch 4, 2015Mrs. Boxer (for herself, Mr. Schatz, Mrs. Feinstein, Mr. Carper, Mr. Heinrich, Mr. Brown, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo provide for consideration of legislation to respond to a violation by Iran of an arrangement
			 relating to its nuclear program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Iran Congressional Oversight Act of 2015.
 2.DefinitionsIn this Act: (1)Joint Plan of ActionThe term Joint Plan of Action—
 (A)means the Joint Plan of Action, signed at Geneva November 24, 2013, by Iran and the P5-plus-1 countries; and
 (B)includes all implementing materials and agreements related to the Joint Plan of Action, including the technical understandings reached on January 12, 2014, the extension agreed to on July 19, 2014, and the extension agreed to on November 24, 2014.
 (2)P5-plus-1 countriesThe term P5-plus-1 countries means the United States, France, the Russian Federation, the People's Republic of China, the United Kingdom, and Germany.
 3.FindingsCongress makes the following findings: (1)The acquisition of a nuclear weapon by the Islamic Republic of Iran would pose a grave and serious threat to international peace and security, including the national security of the United States and its allies.
 (2)The United States has led the international community in imposing unprecedented and crippling sanctions with respect to the nuclear program of Iran, which have helped to persuade the leadership of Iran to return to the negotiating table.
 (3)On November 24, 2013, Iran and the P5-plus-1 countries, made up of the 5 permanent members of the United Nations Security Council and Germany, entered into the Joint Plan of Action in order to establish verifiable limits on the nuclear activities of Iran that are of greatest concern with respect to proliferation and to facilitate negotiations toward a final comprehensive arrangement that would prevent Iran from developing a nuclear weapon.
 (4)On November 24, 2014, the P5-plus-1 countries and Iran extended the Joint Plan of Action to allow negotiations to continue with the goal of achieving a political framework arrangement by the end of March 2015, and full technical details by July 1, 2015.
 (5)Under the Joint Plan of Action, the Government of Iran has, among other steps, ceased enrichment of uranium to near-20 percent fissile U-235, neutralized its stockpile of 20-percent enriched uranium gas, halted major construction on its heavy water reactor at Arak, halted the installation of additional centrifuges and not operated its more advanced centrifuge machines to accumulate enriched uranium, allowed more frequent and intrusive inspections by the International Atomic Energy Agency, and allowed managed access to centrifuge production-related facilities and uranium mines and mills.
 (6)The International Atomic Energy Agency has reported, including in a January 20, 2015, report, that Iran has complied with its obligations under the Joint Plan of Action.
 (7)Iran has a history of deceit when it comes to its nuclear program and any final comprehensive arrangement must be airtight and verifiable to ensure that Iran will live up to its commitments.
 (8)The United States reserves the option to impose or reimpose certain sanctions in the event that Iran violates the Joint Plan of Action or any successor arrangement agreed to by the P5-plus-1 countries and Iran.
 (9)In his State of the Union address on January 20, 2015, President Barack Obama said, [We have a chance to negotiate a comprehensive agreement that prevents a nuclear-armed Iran, secures America and our allies—including Israel, while avoiding yet another Middle East conflict. There are no guarantees that negotiations will succeed, and I keep all options on the table to prevent a nuclear Iran..
			4.Assessments of compliance of Iran with nuclear arrangements
 (a)In generalDuring the period during which the Joint Plan of Action or a successor arrangement with Iran is in effect, the President shall submit to Congress not less frequently than once every 90 days a report assessing the compliance of Iran with the Joint Plan of Action or the successor arrangement, as the case may be.
 (b)Determinations requiredEach report required by subsection (a) with respect to the Joint Plan of Action or a successor arrangement shall include a determination by the President, made in consultation with the Director of National Intelligence, of the following:
 (1)Whether Iran has failed to fulfill the terms of the Joint Plan of Action or the successor arrangement.
 (2)Whether Iran has attempted to circumvent inspections by the International Atomic Energy Agency or has otherwise attempted to circumvent enforcement of the Joint Plan of Action or the successor arrangement.
 (3)Whether the International Atomic Energy Agency or any of the P5-plus-1 countries has accused Iran of violating the Joint Plan of Action or the successor arrangement and, if so, whether the accusation is credible and whether Iran has been apprised of the accusation.
 (c)Certification requiredThe President shall submit, with each report required by subsection (a), an unclassified certification by the President, made in consultation with the Director of National Intelligence, of whether Iran has complied with or violated the terms of the Joint Plan of Action or a successor arrangement.
 (d)Form of reportsExpect as provided in subsection (c), each report required by subsection (a) may be submitted in classified form or containing a classified annex, as appropriate.
			5.Expedited consideration of legislation to reinstate waived or suspended sanctions after a violation
			 of a nuclear arrangement by Iran
 (a)In generalIf a report required by section 4(a) is accompanied by a certification under section 4(c) by the President that Iran has violated the Joint Plan of Action or any successor arrangement, Congress may initiate expedited consideration of qualifying legislation pursuant to this section.
 (b)Qualifying legislation definedFor the purposes of this section, the term qualifying legislation means only a bill of either House of Congress— (1)that is introduced not later than 3 calendar days after the date on which the report described in subsection (a) is received by Congress;
 (2)the title of which is as follows: A bill reinstating sanctions imposed with respect to Iran and prohibiting the release of funds or assets to Iran.; and
 (3)the matter after the enacting clause of which is as follows: All sanctions imposed with respect to Iran that were waived or suspended pursuant to the Joint Action Plan (as defined in section 2 of the Iran Congressional Oversight Act of 2015) or a successor arrangement are reinstated and the release of funds or assets to Iran pursuant to the Joint Action Plan or a successor arrangement is prohibited..
				(c)Fast track consideration in House of Representatives
 (1)ReconveningUpon receipt of a report described in subsection (a), the Speaker of the House of Representatives, if the House would otherwise be adjourned, shall notify the Members of the House that, pursuant to this section, the House shall convene not later than the second calendar day after receipt of the report.
 (2)Reporting and dischargeAny committee of the House of Representatives to which qualifying legislation is referred shall report it to the House not later than 5 calendar days after the date of receipt of the report described in subsection (a). If a committee fails to report the qualifying legislation within that period, the committee shall be discharged from further consideration of the qualifying legislation and the qualifying legislation shall be referred to the appropriate calendar.
 (3)Proceeding to considerationAfter each committee authorized to consider qualifying legislation reports it to the House or has been discharged from its consideration, it shall be in order, not later than the sixth day after Congress receives the report described in subsection (a), to move to proceed to consider the qualifying legislation in the House. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on the qualifying legislation. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (4)ConsiderationThe qualifying legislation shall be considered as read. All points of order against the qualifying legislation and against its consideration are waived. The previous question shall be considered as ordered on the qualifying legislation to its passage without intervening motion except 2 hours of debate equally divided and controlled by the proponent and an opponent. A motion to reconsider the vote on passage of the qualifying legislation shall not be in order.
				(d)Fast track consideration in Senate
 (1)ReconveningUpon receipt of a report described in subsection (a), if the Senate has adjourned or recessed for more than 2 days, the majority leader of the Senate, after consultation with the minority leader of the Senate, shall notify the Members of the Senate that, pursuant to this section, the Senate shall convene not later than the second calendar day after receipt of the report.
 (2)Placement on calendarUpon introduction in the Senate, the qualifying legislation shall be placed immediately on the calendar.
				(3)Floor consideration
 (A)In generalNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order at any time during the period beginning on the fourth day after the date on which Congress receives a report described in subsection (a) and ending on the sixth day after the date on which Congress receives that report (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the qualifying legislation, and all points of order against the qualifying legislation (and against consideration of the qualifying legislation) are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the qualifying legislation is agreed to, the qualifying legislation shall remain the unfinished business until disposed of.
 (B)DebateDebate on the qualifying legislation, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority leaders or their designees. A motion further to limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the qualifying legislation is not in order.
 (C)Vote on passageThe vote on passage shall occur immediately following the conclusion of the debate on the qualifying legislation, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate.
 (D)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to qualifying legislation shall be decided without debate.
					(e)Rules relating to Senate and House of Representatives
 (1)Coordination with action by other HouseIf, before the passage by one House of qualifying legislation of that House, that House receives qualifying legislation from the other House, then the following procedures shall apply:
 (A)The qualifying legislation of the other House shall not be referred to a committee. (B)With respect to qualifying legislation of the House receiving the legislation—
 (i)the procedure in that House shall be the same as if no qualifying legislation had been received from the other House; but
 (ii)the vote on passage shall be on the qualifying legislation of the other House. (2)Treatment of qualifying legislation of other houseIf one House fails to introduce or consider qualifying legislation under this section, the qualifying legislation of the other House shall be entitled to expedited floor procedures under this section.
 (3)Treatment of companion measuresIf, following passage of the qualifying legislation in the Senate, the Senate then receives the companion measure from the House of Representatives, the companion measure shall not be debatable.
 (4)Subsequent measuresIf qualifying legislation has been considered under this section in both Houses of Congress pursuant to a report described in subsection (a), no further qualifying legislation shall be in order until Congress receives a new report described in subsection (a).
 (f)VetoesIf the President vetoes qualifying legislation, debate on a veto message in the Senate under this section shall be 1 hour equally divided between the majority and minority leaders or their designees.
 (g)Rules of House of Representatives and SenateThis section and section 6 are enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such are deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of legislation described in those sections, and supersede other rules only to the extent that they are inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
				6.Consideration in the Senate of additional legislation to further respond to a violation by Iran of
			 a
			 nuclear arrangement
 (a)In generalNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order at any time during the 30-day period beginning on the date on which a report described in section 5(a) is received by Congress (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of legislation described in subsection (b), and all points of order against the legislation (and against consideration of the legislation) are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the legislation is agreed to, the legislation shall remain the unfinished business until disposed of.
 (b)Legislation describedLegislation described in this subsection is such legislation as the majority leader of the Senate, after consultation with the minority leader, determines necessary to further respond to a violation by Iran the Joint Plan of Action or any successor arrangement.
 7.Role of Congress in lifting congressionally mandated sanctionsIf the United States is a party to a comprehensive long-term arrangement with Iran relating to its nuclear program under which the United States commits to lifting sanctions imposed pursuant to any provision of law included in a duly enacted Act of Congress, that provision of law shall remain in effect until, consistent with section 7 of article I of the Constitution of the United States and notwithstanding the arrangement, repealed by an Act of Congress or terminated pursuant to another provision of law.